Case 6:19-cv-00330-JDK-JDL Document 15 Filed 10/04/19 Page 1 of 1 PageID #: 83



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

ISREAL HUDGINS, #1649033                         §

VS.                                              §                 CIVIL ACTION NO. 6:19cv330

DIRECTOR, TDCJ-CID                               §

                                              ORDER
       Before the Court is Petitioner’s motion to grant his habeas petition and expunge his prison

disciplinary case, (Dkt. #14). In support of his motion, Petitioner argues that there was no evidence

to support a disciplinary charge and complains of his classification status. The Court notes that it

ordered an answer from the Respondent, which was filed on September 16, 2019, (Dkt. #11),

wherein the Respondent responds to his claims. Both Petitioner’s petition and Respondent’s

response will be reviewed, and a Report and Recommendation will issue as soon as time permits.

Petitioner’s current motion is therefore premature at this time. Accordingly, it is

       ORDERED that Petitioner’s motion to grant his habeas petition, (Dkt. #14), is DENIED

as premature.




      So ORDERED and SIGNED this 4th day of October, 2019.




                                                 1
